Exhibit 10.3

 



AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Amendment to the Loan and Security Agreement (the “Agreement”), dated as of
March 9, 2018, by and between Full Spectrum Inc. (now known as Ondas Networks
Inc.), a Delaware corporation, and each of its domestic subsidiaries signatory
thereto (collectively, the “Company”), and Steward Capital Holdings, LP, a
Delaware limited partnership, and its successors and assigns (together with its
successors and assigns, “Steward”), (the “Amendment”) is made and shall be
effective this 28th day of October, 2019.

 

WHEREAS, the Company executed and delivered a Loan and Security Agreement dated
March 9, 2018, whereby Section 2.1(d) of the Agreement provided for Company to
pay Steward interest only payments on the 1st day of each month until September
9, 2020 (the “Maturity Date”).

 

WHEREAS, the parties desire to amend the Agreement as set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

 

1.All accrued and unpaid interest from September 2, 2019 through the date of
maturity shall be due on the Maturity Date.

2.On or before December 1, 2019, Company shall issue 120,000 shares of Company’s
stock, valued at $2.50 per share, to Steward as a condition to this Amendment.

3.Pursuant to the June 18, 2019, extension, amendment and waiver agreement
between Company and Steward, the fee, three percent (3%) of the outstanding
principal balance of the Loan (as defined in the Agreement), shall now be due on
the Maturity Date.

4.All other provisions of the Agreement, the Amendments, and any other documents
executed by the parties in conjunction therewith not amended by the terms of
this Amendment are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives as of the year and date set forth
above.



 

  ONDAS NETWORKS, INC.         /s/ Stewart Kantor   By: Stewart Kantor, Chief
Financial Officer               STEWARD CAPITAL HOLDINGS, LP         /s/ Donald
P. Johns   By: Donald P. Johns, Vice President            

 



 

 

